Citation Nr: 0116221	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  99-02 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from December 1965 to December 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
RO, which granted a claim of service connection for PTSD, and 
assigned a 70 percent initial evaluation, effective from 
December 1997.  

In May 2000, additional evidence was received at the Board, 
along with the veteran's signed waiver of regional office 
adjudication, so as to permit initial Board review of such 
evidence.  See 38 C.F.R. § 20.1304(c) (2000).  


FINDING OF FACT

Service-connected PTSD is presently manifested by: a 
depressed mood; a very restricted and flat affect; soft 
speech; a withdrawn appearance; near social isolation, with 
an inability to establish and maintain effective 
relationships; and GAF Scale scores ranging from 39 to 58, 
with total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for post-
traumatic stress disorder have been met.  38 U.S.C.A. §§ 
1155, 7104 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 4.2, 4.130, Diagnostic Code 9411 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue 
addressed herein.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran has been provided adequate VA PTSD examinations, most 
recently in July 1998.  Treatment records have been obtained.  
The notice provisions of the Veterans Claims Assistance Act 
of 2000 have also been met.  In the statement of the case and 
supplemental statement of the case provided to the veteran, 
he has been advised of regulatory provisions permitting an 
increased rating and, thus, the evidence necessary to 
substantiate his claim.  It is also noted that Social 
Security Administration (SSA) records were requested and 
obtained in this case.  SSA determination letters are on 
file, and reflect that the veteran became disabled for SSA 
disability compensation purposes from November 1996, as a 
result of anxiety related disorders and affective disorders.  

Under 38 C.F.R. § 4.132, Diagnostic Code 9411, the criteria 
for a 70 percent evaluation initially and presently assigned 
for the veteran's service-connected PTSD are shown if the 
following symptoms are demonstrated or more closely 
approximated: occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

A 100 percent schedular evaluation is assigned for PTSD upon 
the showing of: total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The evidence of record demonstrates that the veteran's 
objectively demonstrated symptoms of PTSD are of such severity 
as to meet or more closely approximate the criteria for a 100 
percent schedular evaluation, which contemplate total 
occupational and social impairment.  It is initially noted 
that a January 1998 VA examination report, as with VA 
treatment records dated prior to December 1997 including a VA 
ambulatory care summary dated in July 1997, demonstrate that 
the veteran's initial psychiatric diagnosis was not PTSD.  
Rather, the diagnosis was atypical depression, and a 
depressive disorder.  See July 1997 valid clinical profile, 
Minnesota Multiphasic Personality Inventory (MMPI).  Vet 
Center treatment records dated from 1984 show treatment for 
anger, depression, as well as notation of PTSD.  However, the 
July 1998 VA examiner indicated that the veteran's depressive 
symptoms were primarily explained as a result of his PTSD.  
The Board's present focus on appeal is to review the objective 
medical and psychiatric evidence for guidance as to the 
demonstrated severity of those PTSD symptoms.  

A November 1996 SSA disability report indicates that the 
veteran maintained employment from 1982 to 1997 in various 
positions, including newspaper delivery most remotely, 
marketing display set-up thereafter, and metal working most 
recently, where the veteran worked full time, 5 days a week.  
A May 1997 VA psychiatric assessment indicates that the 
veteran was on medical leave from the last position due to 
dizziness. The examiner noted the veteran's occupational 
history of working for his family's machinist business for the 
past five to six years.  A June 1997 neurology service note 
indicates that the veteran had been referred for evaluation of 
light-headedness and dizziness.  Following examination, the 
neurologist concluded that there was no evidence of 
significant neurologic disease and that the veteran's 
complaints were most likely secondary to depression.

Regardless of the lack of diagnosis of PTSD on VA psychiatric 
examination in January 1998, given the later VA examiner's 
diagnosis, it is significant to note the veteran's psychiatric 
symptoms.  He reported currently living with his brother and 
his brother's family, living off of his own savings and being 
partly supported by his brother with regard to food and 
shelter.  He reported feelings of anxiety and decreased energy 
levels.  He preferred to avoid crowds and had a general lack 
of interest of being around other people.  The veteran was 
found to be cooperative; soft-spoken; withdrawn; appearing 
older than his stated age, but adequately groomed; and, 
casually dressed.  He sat with a sad facial expression during 
most of the interview; motor activity appeared to be grossly 
within normal limits; his speech was spontaneous and 
progressed in a normal fashion.  His mood was flat, his affect 
was consistent with his mood, and his perception appeared 
normal.  The veteran was oriented to time, place and person; 
his memory appeared largely unimpaired; his general knowledge 
appeared consistent with his education; his insight was good; 
and his judgment was good, and consistent with his education.  
Suicidal risk appeared nonexistent.  He was thought to be 
competent to manage his own funds and affairs, although his 
industrial adaptability seemed guarded.  A Global Assessment 
of Functioning (GAF) Scale score of 58 was noted on VA 
examination in January 1998.

A December 1997 VA psychological assessment contains a 
diagnosis of PTSD and a GAF Scale score of 45.  VA treatment 
records of December 1997 to March 1998 show treatment for PTSD 
and related symptomatology with biweekly individual therapy.  
A December 1997 treatment record indicates that the veteran is 
unemployed and homeless.  Later records show that he lives in 
a room in his brother's house.  A January 1998 treatment note 
indicates that the veteran had had a compensation and pension 
evaluation on the previous day and felt that it had been a 
farce.  In order to control his anger, he felt himself 
"shutting down."  It was also recorded that the veteran 
"left the interview exhausted and aware of the fact that the 
whole interview was false because he could not bring himself 
to reveal his psychological pain and the traumata he had 
endured."  In an April 1998 letter to the RO, the veteran's 
counselor asserted that the compensation and pension 
examination was invalid and that any mental health 
professional attempting to assess the severity of combat 
trauma symptomatology "be cognizant of the veteran's 
dissociation with regard to combat trauma memory and of his 
avoidance when under perceived threat of losing control."

On most recent VA psychiatric examination in July 1998, the 
veteran reported living in the darkened basement room of his 
brother's house, where he has very little interaction with his 
brother or his brother's family.  He reports leaving the room 
only to get cigarettes and would go briefly to a store and 
return.  He would also leave to go to doctor's appointments.  
The veteran reports total social isolation, listening to talk 
radio, with very few hobbies, no employment, and few other 
activities.  The veteran last worked in 1996 when he began to 
experience dizziness.  The veteran indicated that he avoids 
social contact because of its potential trigger for his 
feelings of being pressured, or threatened.  He also reported: 
decreased interest in outside activities;  feelings of 
detachment from others; restricted affect; a foreshortened 
sense of the future; problems with anger, concentration, 
hypervigilance; and easy startling.  The veteran stated that 
these symptoms have been going on for several years, but that 
he has an increasing realization of their effect on his life 
for the past year and a half.  He admitted that Paxil 
medication somewhat stabilizes his moods.  He denied any 
significant problems with sleep, continued problems with his 
temper, and trying to emotionally detach himself from others 
so as not to engage in conversation and get angry.  

On VA mental status testing (July 1998) the veteran appeared 
neatly dressed and somewhat older than his stated age.  His 
affect was very restricted and flat; he reported his mood was 
depressed; speech was appropriate, but soft; and he denied 
auditory or visual hallucinations or problems with his 
thoughts.  Significantly, there was no evidence of thought 
disorder, no suicidal or homicidal ideation, and he was alert 
and oriented in all three spheres.  The veteran was able to 
subtract serial 7's appropriately from 100 down to 65, he 
could relate current events and the route that he took to the 
present hospital examination.  He could remember 3 out of 3 
objects immediately and 3 out of 3 in 5 minutes.  He showed 
fair insight into his illness.  The diagnosis was PTSD.  
Notation was made of the veteran's unemployment and social 
isolation.  A GAF score of 55 was obtained, which was 
interpreted to reflect moderate social and occupation 
dysfunction due to PTSD.  The examiner also noted that while 
there was some overlap of reported diagnosis of depression in 
the past, it was believed that these symptoms could be 
primarily explained as being a result of the veteran's PTSD. 

A January 1999 private, initial rehabilitation evaluation and 
employment assessment study includes a detailed summary of the 
veteran's complaints and reported symptoms.  The psychologist 
identified numerous medical records that she had reviewed.  
The veteran was noted to be very isolative, depressed, and 
socially unable to maintain relationships without altercations 
and arguments.  The examiner was of the opinion that the 
veteran was not a viable rehabilitation candidate, that he was 
not employable, and would not be able to sustain substantial, 
gainful work activity at any skill or exertional level, based 
on his service-connected impairment.  A GAF Scale score of 39 
was assigned.

VA and private examiners have assigned GAF scores of 39, 45, 
55, and 58.  In assessing the evidence of record, it is 
important to note that the GAF score is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV, p. 32).  
GAF scores of 41 - 50 are defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Ibid.

The medical evidence overwhelmingly demonstrates that the 
veteran is almost totally socially isolated.  He leaves his 
bedroom, which is in his brother's home, only for medical 
appointments and to go to a store for cigarettes.  He 
interacts with virtually no one in his family, including the 
brother and family that he resides with.  Treatment notes 
indicate that the veteran isolates himself to avoid flying 
into a rage or completely dissociating himself from the 
situation.  He has been repeatedly noted to be physically 
drained due to the energy required to engage in any 
activities.  He has also been noted to fail to give accurate 
answers to examiners due to efforts to detach himself.  Thus, 
it appears that the best indication of his social and 
occupational adjustment may be treatment notes from his 
readjustment counselor.  These notes reflect almost weekly 
appointments.  He has repeatedly been noted to avoid almost 
all social contact.  Keeping appointments reportedly drains 
him of energy as he must spend hours preparing himself to 
attend an appointment and be focused.  He experiences chronic 
hypervigilance, intrusive thoughts, stress reactions, anger, 
psychic numbing, nightmares and a pervasive and profound lack 
of trust.  He has not worked since approximately late 1996.  
A recent medical opinion finds that he is not a viable 
rehabilitation candidate and is not employable.  Resolving 
reasonable doubt in his favor, the Board concludes that the 
criteria for a 100 percent schedular evaluation for PTSD have 
been met.


ORDER

A 100 percent schedular rating for service-connected PTSD is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

